Exhibit 10.1

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

SECURED PROMISSORY NOTE

 

$1,500,000.00   

June 1, 2012

Tampa, Florida

FOR VALUE RECEIVED, the undersigned, ACCENTIA BIOPHARMACEUTICALS, INC., a
Florida corporation (the “Borrower”), with a mailing address of 324 South Hyde
Park Avenue, Suite 350, Tampa, Florida 33606, hereby promises to pay to the
order of PABETI, INC, an Illinois corporation (the “Lender”), with a mailing
address of 1602 W. Kimmel Street, Marion, Illinois 62929, up to the maximum
principal amount of One Million Five-Hundred Thousand Dollars ($1,500,000.00)
based on the amount advanced by Lender to borrower under this Secured Promissory
Note (the “Principal Amount”), together with interest on the unpaid Principal
Amount outstanding from time to time at the rate or rates hereafter specified
and on any and all other sums which may be owing to the Lender by the Borrower
hereunder.

Lender agrees to fund this Note on the following schedule:

 

  A. June 4, 2012 - $300,000

 

  B. June 18, 2012 - $200,000

 

  C. July 2, 2012 - $200,000

 

  D. July 16, 2012 - $200,000

 

  E. July 30, 2012 - $200,000

 

  F. August 13, 2012 - $200,000

 

  G. August 27, 2012 - $200,000



--------------------------------------------------------------------------------

The following terms shall apply to this Note:

1. Security and Priority. As security for payment of the Obligations (as defined
below) under this Note, the Borrower and the Lender have entered into that
certain Security Agreement of even date herewith (the “Security Agreement”). The
Security Agreement and this Note are sometimes hereinafter referred to as the
“Loan Documents”. The Borrower and the Lender have agreed that all Obligations
under this Note will be secured by a first security interest in the Collateral
(as that term is defined in the Security Agreement) of the Borrower, and the
liens and security interests granted to the Lender will be senior to all liens
and security interests of all other parties in the Collateral.

2. Interest Rate. Interest shall accrue and be payable on the outstanding
Principal Amount at a fixed rate of interest equal to ten percent (10%) per
annum. Interest shall be calculated on the basis of a year of 360 days applied
to the actual days on which there exists an unpaid balance under this Note.
Interest shall begin accruing on the date of this Note, and shall be payable on
the Conversion Date (as to that principal amount then being converted), and
accrued but unpaid interest shall be paid commencing on June 30, 2013, and
thereafter on a quarterly basis in arrears (as to that principal amount then
outstanding) (each such date a “Quarterly Interest Payment Date”) and on the
Maturity Date (each such date, an “Interest Payment Date”) (if any Interest
Payment Date is not a business day, then the applicable payment shall be due on
the next succeeding business day). Any interest payment due on any Interest
Payment Date shall be paid in cash, or, at the election of the Borrower, shall
be paid in duly authorized, validly issued, fully paid and non-assessable shares
of Common Stock determined by dividing the amount of interest then due under
this Note by the average market price (volume weighted average price) for the
ten trading days immediately preceding the end of the interest period.

3. Term; Maturity Date. For purposes of this Note and the Security Agreement,
the “Maturity Date” shall be June 1, 2015. For the avoidance of doubt, this Note
is a balloon promissory note that requires that all indebtedness be paid in full
on the Maturity Date.

4. Repayment Extension. If any payment of principal or interest shall be due on
a Saturday, Sunday or any other day on which banking institutions in the State
of Florida are required or permitted to be closed, such payment shall be made on
the next succeeding business day and such extension of time shall be included in
computing interest under this Note.

5. Manner and Application of Payments. All payments due hereunder shall be paid
in lawful money of the United States of America which shall be legal tender in
payment of all debts and dues, public and private, in immediately available
funds, without offset, deduction or recoupment. Any payment by check or draft
shall be subject to the condition that any receipt issued therefore shall be
ineffective unless the amount due is actually received by the Lender. Each
payment shall be applied first, to the payment of any and all costs, fees and
expenses incurred by or payable to the Lender in connection with the collection
or enforcement of this Note; second, to the payment of all accrued and unpaid
interest hereunder; and third, to the payment of the unpaid Principal Amount, or
in any other manner which the Lender may, in its sole discretion, elect from
time to time.

 

2



--------------------------------------------------------------------------------

6. A. Option to Convert. At the option of the Lender, at any time prior to the
earlier to occur of (a) the date of the prepayment of this Note in full or
(b) the Maturity Date of this Note, the Lender, in its discretion, may convert
all or a portion of the outstanding balance of this Note (including any accrued
and unpaid interest under this Note) into shares of the common stock, par value
$.001 per share (the “Common Stock”), of the Borrower at a conversion rate equal
to $0.25 per share (the “Conversion Price”). If the Lender wishes to make a
conversion, the Lender shall give notice of such election by delivering a
written notice (the “Conversion Notice”) to the Borrower and such Conversion
Notice shall provide a breakdown in reasonable detail of the principal and
accrued and unpaid interest thereon outstanding under this Note that are being
converted and the calculation of the number of shares of Common Stock issuable
to the Lender on conversion. The number of shares of Common Stock issuable to
the Lender upon any conversion (the “Conversion Shares”) shall be equal to
(a) an amount equal to the aggregate portion of the principal and accrued and
unpaid interest thereon outstanding under this Note being converted, divided by
(b) the Conversion Price. In the case of the exercise of the conversion rights
set forth herein, the conversion privilege shall be deemed to have been
exercised and the Conversion Shares issuable upon such conversion shall be
deemed to have been issued upon the date of receipt by the Borrower of the
Conversion Notice. If the Lender has delivered a Conversion Notice, the Borrower
shall make the appropriate reduction to the Principal Amount and accrued and
unpaid interest thereon outstanding under this Note as entered in its register
and its records. The kind of shares or other securities to be issued upon
conversion as determined pursuant to this Section 6 shall be subject to
adjustment from time to time upon the occurrence of certain events during the
period that this conversion right remains outstanding, as follows: if the
Borrower at any time shall, by reclassification or otherwise, change the Common
Stock into the same or a different number of securities of any class or classes,
this Note, as to the unpaid Principal Amount and the accrued and unpaid interest
thereon, shall thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
(i) immediately prior to or (ii) immediately after such reclassification or
other change at the sole election of the Lender. The Conversion Shares shall be
subject to the provisions of Rule 144.

B. Follow-on Financings. No follow-on equity linked financing (excluding
strategic relationships involving the sale of equity or equity-linked securities
to a business entity engaged in the pharmaceutical, biotech or related business,
registered public offerings, options under the Incentive Stock Option Plans or
stock acquisition rights outstanding on the date hereof) will be completed
during the 12 month period following the Date hereof at a price per share that
is less than the Conversion Price hereunder without Lender being offered the
first right of refusal to provide or to participate in such equity linked
financing.

 

3



--------------------------------------------------------------------------------

C. Exercise Limitations. The Holder shall not have the right to exercise any
portion of this Note to the extent that after giving effect to such issuance
after conversion as set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any other person or entity acting as
a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of this Note with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) conversion of the
remaining, balance of this Note beneficially owned by the Holder or any of its
Affiliates and (B) conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any other Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates. Except as set forth in the preceding sentence, for purposes of
this Section, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section applies, the determination of whether this
Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Note is convertible
shall be in the sole discretion of the Holder, and the submission of a Notice of
Conversion shall be deemed to be the Holder’s determination of whether this Note
is convertible (in relation to other securities owned by the Holder together
with any Affiliates) and of which portion of this Note is convertible, in each
case subject to the Beneficial Ownership Limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent periodic or annual report, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s Transfer Agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of a Holder, the Company
shall within two Trading Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note. The Holder, upon not less than 61
days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section, provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder and the
provisions of this Section shall continue to apply. Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.

7. Prepayment. The Borrower may not prepay this Note in part or in full at any
time prior to the Maturity date unless the Lender provides written Consent to
such prepayment.

 

4



--------------------------------------------------------------------------------

8. Obligations. The term “Obligations” shall mean the full and punctual
observance and performance of all duties, covenants and responsibilities due to
the Lender by the Borrower under this Note, including all indebtedness and
liabilities of the Borrower to the Lender for the payment of money extending to
the Principal Amount and all interest, fees, late charges, expense payments,
liquidation costs, and expenses provided in this Note. The Lender and the
Borrower acknowledge and agree that the Principal Amount under this Note shall
equal the amount of actual advances made by the Lender to the Borrower
hereunder.

9. Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Note:

 

  (a) the failure of the Borrower to pay any sum due under this Note when due,
whether by demand or otherwise, and such sum remains unpaid for five
(5) business days after the due date; and

 

  (b) any other Event of Default described in the Security Agreement.

10. Rights and Remedies Upon Default. Upon the occurrence of an Event of Default
hereunder, the Lender, in the Lender’s sole discretion and with prior written
notice to the Borrower, may: (a) declare the entire outstanding Principal
Amount, together with all accrued interest and all other sums due under this
Note, to be immediately due and payable, and the same shall thereupon become
immediately due and payable without protest, presentment, demand or notice,
which are hereby expressly waived; (b) exercise its right of setoff against any
money, funds, or credits of the Borrower now or at any time hereafter in the
possession of, in transit to or from, under the control or custody of or on
deposit with, the Lender or any affiliate of the Lender in any capacity
whatsoever; and (c) exercise any or all rights, powers and remedies provided for
in the Loan Documents or now or hereafter existing at law, in equity, by statute
or otherwise.

11. Remedies Cumulative. Each right, power and remedy of the Lender hereunder,
under the Loan Documents or now or hereafter existing at law, in equity, by
statute or otherwise shall be cumulative and concurrent, and the exercise or
beginning of the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights,
powers or remedies. No failure or delay by the Lender to insist upon the strict
performance of any one or more provisions of this Note or of the Loan Documents
or to exercise any right, power or remedy consequent upon a default hereunder
shall constitute a waiver thereof or preclude the Lender from exercising any
such right, power or remedy. By accepting full or partial payment after the due
date of any amount of principal of or interest on this Note, or other amounts
payable on demand, the Lender shall not be deemed to have waived the right
either to require prompt payment when due and payable of all other amounts of
principal of or interest on this Note or other amounts payable on demand, or to
exercise any rights and remedies available to it in order to collect all such
other amounts due and payable under this Note.

 

5



--------------------------------------------------------------------------------

12. Collection Expenses. The Borrower shall pay any and all issue taxes,
documentary stamp taxes, and other taxes that may be payable in respect of the
issuance or delivery of this Note. If this Note is placed in the hands of an
attorney for collection following the occurrence of an Event of Default
hereunder, the Borrower agrees to pay to the Lender upon demand all costs and
expenses, including, without limitation, all attorneys’ fees and court costs
incurred by the Lender in connection with the enforcement or collection of this
Note (whether or not any action has been commenced by the Lender to enforce or
collect this Note). The obligation of the Borrower to pay all such costs and
expenses shall not be merged into any judgment by confession against the
Borrower. All of such costs and expenses shall bear interest at the rate of
interest provided herein, from the date of payment by the Lender until repaid in
full.

13. Maximum Rate of Interest. Notwithstanding any provision of this Note or the
Loan Documents to the contrary, the Borrower shall not be obligated to pay
interest pursuant to this Note in excess of the maximum rate of interest
permitted by the laws of any state determined to govern this Note or the laws of
the United States applicable to loans in such state. If any provisions of this
Note shall ever be construed to require the payment of any amount of interest in
excess of that permitted by applicable law, then the interest to be paid
pursuant to this Note shall be held subject to reduction to the amount allowed
under applicable law and any sums paid in excess of the interest rate allowed by
law shall be applied in reduction of the principal balance outstanding pursuant
to this Note. The Borrower acknowledges that it has been contemplated at all
times by the Borrower that the laws of the State of Illinois will govern the
maximum rate of interest that it is permissible for the Lender to charge the
Borrower pursuant to this Note.

14. Choice of Law. This Note shall be governed by and construed in accordance
with the laws of the State Illinois without reference to principles of choice of
law or conflict of law thereunder. Whenever possible, each provision of this
Note shall be interpreted to be effective and valid under applicable law. If any
provision of this Note is prohibited by or invalid under applicable law, the
provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the provision or the other
remaining provisions of this Note.

15. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the addresses set forth in the
first paragraph of this Note. Any party may send any notice, request, demand,
claim, or other communication hereunder to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail, or electronic mail),
but no such notice, request, demand, claim, or other communication shall be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner herein set forth.

 

6



--------------------------------------------------------------------------------

16. Jurisdiction. THE BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR
FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWER,
ON THE ONE HAND, AND THE LENDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
TO ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE; PROVIDED, THAT THE
BORROWER ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF THE STATE OF ILLINOIS; AND FURTHER PROVIDED, THAT
NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
LENDER. THE BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE BORROWER
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE BORROWER AND THE
LENDER HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE BORROWER OR THE LENDER, AS APPLICABLE, AT THE ADDRESS SET FORTH
IN THE FIRST PARAGRAPH OF THIS NOTE AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE BORROWER’S OR THE LENDER’S, AS APPLICABLE,
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER
POSTAGE PREPAID.

17. Lender’s Expenses. Borrower shall make payment to Lender in the amount of
Three thousand dollars ($3,000.00) to reimburse Lender for legal and
administrative expenses incurred in connection with entry into and performance
of this Note and related documents.

18. Miscellaneous. The section headings of this Note are for convenience only,
and shall not limit or otherwise affect any of the terms hereof. This Note
constitutes the entire agreement between the parties with respect to its subject
matter and supersedes all prior letters, representations or agreements, oral or
written, with respect thereto. No modification, release or waiver of this Note
shall be deemed to be made by the Lender unless in writing signed by the Lender,
and each such waiver, if any, shall apply only with respect to the specific
instance involved. This Note shall inure to the benefit of and be enforceable by
the Lender and shall be binding upon and enforceable against the Borrower and
the Borrower’s successors and assigns. Whenever used herein, the singular number
shall include the plural, the plural the singular, and the use of the masculine,
feminine or neuter gender shall include all genders. In the event any one or
more of the provisions of this Note shall for any reason be held to be invalid,
illegal, or unenforceable, in whole or in part or in any respect, or in the
event that any one or more of the provisions of this Note operates or would
prospectively operate to invalidate this Note, then and in any of those events,
only such provision or provisions shall be deemed void and shall not affect any
other provision of this Note and the remaining provisions of this Note shall
remain operative and in full force and effect and shall in no way be affected,
prejudiced, or disturbed thereby.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has duly executed this Note as of the day and
year first hereinabove set forth.

 

ACCENTIA BIOPHARMACEUTICALS, INC., a Florida corporation By:  

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey, Esq. Title:   President and CEO

 

ACKNOWLEDGED AND AGREED PABETI, INC. By:  

/s/ Ronald E. Osman

Name:   Ronald E. Osman, Esq. Title:   President

 

8